Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1859 Page 1 of 26




                                IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


     JAMES C.; MERILEE C.; and J.C.,                          MEMORANDUM DECISION AND
                                                            ORDER DENYING [45] DEFENDANTS’
             Plaintiffs,                                    MOTION FOR SUMMARY JUDGMENT
                                                              AND GRANTING IN PART AND
     v.                                                     DENYING IN PART [47] PLAINTIFFS’
                                                            MOTION FOR SUMMARY JUDGMENT
     AETNA HEALTH and LIFE INSURANCE
     COMPANY; and LOCKHEED MARTIN
     CORPORATION GROUP BENEFITS                                  Case No. 2:18-cv-00717-DBB-CMR
     PLAN,
                                                                     District Judge David Barlow
             Defendants.


            Defendant Aetna Health and Life Insurance Company (Aetna) denied Plaintiffs’ claims

 for health care reimbursement under an employee welfare benefits plan. Plaintiffs contend their

 claims were wrongly denied under the Employee Retirement Income Security Act of 1974

 (ERISA).1 Before the court are the parties’ cross-motions for summary judgment. Having

 considered the briefing and relevant law, the court denies Defendants’ Motion for Summary

 Judgment2 and grants in part and denies in part Plaintiffs’ Motion for Summary Judgment.3

                                                I. BACKGROUND

            James C. was a participant in the Lockheed Martin Corporation Group Benefits Plan (the

 Plan), a self-funded employee welfare benefits plan governed by ERISA.4 James C. and Merilee



 1
     See generally 29 U.S.C. § 1001, et seq.
 2
     ECF No. 45.
 3
     ECF No. 47.
 4
  AETCLA1374–75; ECF No. 2 at ¶ 3; ECF No. 11 at ¶ 3. For ease of identification, the court refers to the Bates-
 numbered administrative record of Aetna’s benefits decision with the preceding text provided by the parties
 “AETCLA.” The Group Benefits Plan is Bates numbered AETCLA0001–158.
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1860 Page 2 of 26




 C. are the parents of J.C., who was eligible for benefits under the Plan as a beneficiary.5 Aetna is

 the third-party claims administrator for the Plan.6 Under the Plan, “the claims administrator has

 the full discretionary authority to interpret and construe the terms of the Plan and to decide

 questions related to the payment of benefits.”7 “The decision of the claims administrator shall be

 final and binding to the full extent permitted by law.”8

            The Plan covers medically necessary services, including mental health care, as detailed in

 the Plan’s “What is Covered” section.9 Some medically-necessary treatments are subject to

 limitations and exclusions.10 Among other services, “[t]reatment in wilderness programs or other

 similar programs” are specifically excluded behavioral health services.11 The Plan defines a

 behavioral health provider as “[a] licensed organization or professional providing diagnostic,

 therapeutic or psychological services for behavioral health conditions.”12

            The Plan requires precertification for some medical expenses, including “stays in a

 residential treatment facility for treatment of mental disorders, alcoholism or drug abuse.”13 It

 cautions, however, that failure to obtain precertification for treatment could result in claims

 reimbursed at reduced rates or not paid at all, depending on the circumstances.14 The Plan

 explains:



 5
     AETCLA1374; ECF No. 2 at ¶ 2; ECF No. 11 at ¶ 2.
 6
     ECF No. 2 at ¶ 4; ECF No. 11 at ¶ 4.
 7
     AETCLA0126.
 8
     Id.
 9
     ECF No. 2 at ¶ 2; AETCLA0086.
 10
      AETCLA0043, 0079.
 11
      AETCLA0086–87.
 12
      AETCLA0136.
 13
      AETCLA0048, 79.
 14
      AETCLA0048.

                                                        2
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1861 Page 3 of 26




           Covered expenses will be reduced if you do not obtain a required precertification
           before incurring non-emergency medical expenses. This means the LM
           HealthWorks Plan claims administrator will reduce the covered expense, or your
           expenses may not be covered.15

 The Plan provides a context-specific application of the foregoing general language as shown in

 this chart.16

  If Precertification Is:                 Then the Expenses Are:
   Requested and approved                  Covered.
   Requested and denied                    Not covered, but may be appealed. For more information,
                                           please refer to the “Appeals Process” section.

      Not requested, but would have        Covered after a reduction is applied. The covered expenses
      been covered if requested            are reduced by $500 for a hospital admission or $300 for all
                                           other medical services or supplies requiring precertification.

      Not requested, and would not have    Not covered, but may be appealed. For more information,
      been covered if requested            please refer to the “Appeals Process” section.



           From November 9, 2015 to January 21, 2016, J.C. received treatment at Outback

 Therapeutic Expeditions (Outback), a behavioral health program in Utah.17 After the treatment

 was completed, Plaintiffs submitted claims for Outback.18 Aetna denied the claims because it was

 not provided information about the treatment despite having requested information about the

 services provided at Outback.19 Outback appealed and Aetna upheld the denial, stating:

           Based upon our review of the information provided we are upholding the original
           benefit determination. Under the plan, benefits are not available for wilderness
           programs or other similar programs. The member was admitted to this program
           with a pattern inconsistent with the contract requirements. There is therefore no
           coverage. The member may refer to their certificate of coverage or member
           handbook for specific details regarding their health care benefit coverage. This

 15
      AETCLA0049.
 16
      AETCLA0050.
 17
      AETCLA0163.
 18
      AETCLA1120–31.
 19
      AETCLA1124–25; AETCLA1166–74.

                                                    3
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1862 Page 4 of 26




           denial of coverage is based solely upon the reasons set forth above. No other basis
           for exclusion (e.g., medical necessity of the service or supply) that may be
           applicable to the circumstances was evaluated at this time.20

 After receiving additional information, Aetna changed its basis for denial of claims for coverage

 in January 2017, stating that Plaintiffs had not obtained the required precertification for the

 Outback services.21 On May 10, 2017, Plaintiffs appealed arguing that failure to precertify the

 treatment merely meant a $300 reduction in benefits.22 On June 7, 2017, Aetna upheld the denial,

 stating in relevant part:

           You are appealing about the denial of coverage for the residential treatment
           facility services received at the Outback Therapeutic Expeditions on November 9,
           2015 to January 21, 2016.

           The plan provisions require precertification for inpatient residential treatment. We
           review the authorization requests for medical necessity before services are
           performed. Our records do not indicate a requested precertification for this stay in
           a residential treatment facility. Therefore, no benefits are payable.

           Please reference your [Summary Plan Description] on page 9 under the section
           entitled “Precertification” which states in part:

                    When you are receiving care for inpatient stays, certain tests and
                    procedures and outpatient surgeries, precertification is required by the LM
                    HealthWorks Plan claims administrator. . . . If you do not precertify, your
                    benefits may be reduced or the plan may not pay any benefits at all.23

           On August 1, 2017, Merilee C. submitted a second-level appeal, again arguing that lack

 of precertification should lead only to a $300 benefits reduction, not outright denial.24 In this

 appeal, Merilee also requested a full, fair, and thorough review; she requested that Aetna provide

 her with the particular provision in the Plan supporting the denial decision; and she requested



 20
      AETCLA0217.
 21
      AETCLA0323–24; see ECF No. 45 at ¶ 20.
 22
      AETCLA0305–09.
 23
      AETCLA0393–95.
 24
      AETCLA0405–09.

                                                     4
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1863 Page 5 of 26




 copies of all documents under which the Plan is operating.25 Aetna again upheld the denial on

 August 30, 2017, stating:

           In the appeal, you requested a second level appeal. You indicated that your plan
           does not have a provision to deny 100 percent of inpatient residential claims. You
           feel that the reduction for failure to precertify the services is $300.

           ...

           According to the plan provisions, precertification is required for residential
           treatment. Therefore, based on the plan provisions the claims were correctly
           denied.26

 Aetna did not explain why the $300 reduction provision did not apply to the Outback

 circumstances.27 Aetna never engaged in a medical necessity evaluation for J.C.’s treatment at

 Outback.28

           Immediately after discharge from Outback on January 21, 2016, J.C. was admitted to

 Monarch School (Monarch), a therapeutic boarding school in Montana.29 J.C. was discharged

 from Monarch approximately fourteen months later, on March 16, 2017.30 Aetna denied

 Plaintiffs benefits for Monarch for failure to obtain precertification and because Aetna did not

 receive requested information from the health care provider.31


 25
      AETCLA0409.
 26
      AETCLA0541–43.
 27
   AETCLA0542. Plaintiffs also assert, without citation to the record, that the requested Plan documents were not
 provided. ECF No. 47 at ¶ 55. However, this assertion is disputed. ECF No. 49 at ¶ 55. This fact is not material to
 resolution of the motions for summary judgment.
 28
   See ECF No. 49 at 28 (acknowledging “no medical necessity review was conducted”); AETCLA0217 (“No other
 basis for exclusion (e.g., medical necessity of the service or supply) that may be applicable to the circumstances was
 evaluated at this time.”); AETCLA0394 (“We review authorization requests for medical necessity before services
 are performed. Our records do not indicate a requested precertification for this stay in a residential treatment facility.
 Therefore, no benefits are payable.”); AETCLA0541–43.
 29
      AETCLA0850; AETCLA1099–20; see AETCLA1409–1557.
 30
      AETCLA0850; AETCLA1099–20.
 31
   AETCLA0297, 817–18; 1182, 0799. The parties do not identify when the Monarch claims were first submitted to
 Aetna for review. There is no dispute, however, that Plaintiffs did not obtain precertification for the Monarch
 services.

                                                             5
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1864 Page 6 of 26




           On May 10, 2017, Merilee C. submitted a level-one appeal arguing, in part, that the Plan

 does not authorize “a 100% pre-certification penalty in cases where pre-certification was not

 obtained.”32 Merilee also provided medical records and requested that Aetna provide her with all

 governing Plan documents.33 On June 15, 2017, Aetna upheld denial of benefits for lack of

 precertification.34 Merilee C. submitted a level-two appeal on August 7, 2017.35 Aetna again

 upheld its denial on September 14, 2017, stating:

           In the appeal, you requested we allow coverage for the inpatient residential
           treatment provided by Monarch School from January 21, 2016 to March 16, 2017
           for [J.C.]. You stated that your plan does not contain a provision to deny coverage
           for failure to obtain precertification.

           ...

           Please refer to page 10 under the section entitled What Happens If You Do Not
           Precertify in your [Summary Plan Description], where it states “Covered expenses
           will be reduced if you do not obtain a required precertification before incurring
           nonemergency medical expenses. This means the LM HealthWorks Plan claims
           administrator will reduce the covered expense, or your expenses may not be
           covered. You will be responsible for the unpaid balance of the bills.

           If you receive care from an out-of-network provider (with the exception of
           emergency services), you are responsible for requesting precertification of your
           care with the LM HealthWorks Plan claims administrator before receiving
           services. . . . If you or your provider’s request for precertification treatment is not
           approved, the benefit payable may be significantly reduced, or your expenses may
           not be covered.

           You are required to obtain precertification prior to incurring services. The plan
           will not cover inpatient treatment without an authorization.36

 Aetna never addressed the medical necessity of J.C.’s treatment at Monarch.37


 32
      AETCLA0804–09, 0807.
 33
    AETCLA0808. The parties dispute whether Merilee C. requested that Aetna evaluate the “medical necessity” of
 treatment at Outback and Monarch. See ECF No. 49 at ¶ 58.
 34
      AETCLA0919–22.
 35
      AETCLA0932–37.
 36
      AETCLA1100.
 37
      See AETCLA0814–18; AETCLA0823, 827–32; AETCLA0837–42, 843; AETCLA0920; AETCLA1099–1100.

                                                        6
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1865 Page 7 of 26




                                              II. LEGAL STANDARD

            A. Summary Judgment Standard.

            Summary judgment must be granted “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.”38

 “When both parties move for summary judgment in an ERISA case, thereby stipulating that no

 trial is necessary, summary judgment is merely a vehicle for deciding the case; the factual

 determination of eligibility of benefits is decided solely on the administrative record, and the

 non-moving party is not entitled to the usual inferences in its favor.”39

            B. Review of Benefits Decisions Under ERISA.

            The court must first determine the lens through which Aetna’s benefits decisions must be

 reviewed. The Supreme Court has observed that “the validity of a claim to benefits under an

 ERISA plan is likely to turn on the interpretation of terms in the plan at issue.”40 Applying the

 law of trusts, the Court held that “a denial of benefits challenged under § 1132(a)(1)(B) is to be

 reviewed under a de novo standard unless the benefit plan gives the administrator or fiduciary

 discretionary authority to determine eligibility for benefits or to construe the terms of the plan.”41

 “[I]f the plan gives the administrator discretionary authority, ‘we employ a deferential standard

 of review, asking only whether the denial of benefits was arbitrary and capricious.’”42 Under the




 38
      Fed. R. Civ. P. 56(a).
 39
   Raymond M. v. Beacon Health Options, Inc., 2020 WL 2810451, at *7 (D. Utah May 29, 2020) (brackets and
 internal quotation marks omitted) (quoting LaAsmar v. Phelps Dodge Corp. Life, Accidental Death &
 Dismemberment & Dependent Life Ins. Plan, 605 F.3d 789, 796 (10th Cir. 2010)).
 40
      Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).
 41
      Id.
 42
   Hodges v. Life Ins. Co. of N. Am., 920 F.3d 669, 675 (10th Cir. 2019) (quoting LaAsmar v. Phelps Dodge Corp.
 Life, Accidental Death & Dismemberment & Dependent Life Ins. Plan, 605 F.3d 789, 796 (10th Cir. 2010)).

                                                           7
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1866 Page 8 of 26




 deferential standard, the court’s review is “limited to determining whether the interpretation of

 the plan was reasonable and made in good faith.”43

            Here, the parties do not dispute that the Plan affords the administrator broad authority to

 interpret the Plan and make benefits decisions. Indeed, the Plan states: “the claims administrator

 has the full discretionary authority to interpret and construe the terms of the Plan and to decide

 questions related to the payment of benefits.”44 Plaintiffs challenge Aetna’s decision denying

 payment of benefits based upon its interpretation of the Plan—both decisions for which the plan

 administrator is conferred discretion under the Plan. Accordingly, the arbitrary and capricious

 standard is the presumptive standard of review.

            Plaintiffs argue, however, a more rigorous standard of review should apply under the

 circumstances. That is, despite the Plan’s conferral of discretion on Aetna, Aetna’s failure to

 adhere to statutorily required claim review and appeal processes negates any deference in the

 court’s review.45 For their part, Defendants argue that this is not Tenth Circuit precedent.46

            Section 503 of ERISA requires that every employee benefit plan “provide adequate notice

 in writing to any participant or beneficiary whose claim for benefits under the plan has been

 denied, setting forth the specific reasons for such denial, written in a manner calculated to be

 understood by the participant.”47 It further requires that the plan “afford a reasonable opportunity

 to any participant whose claim for benefits has been denied for a full and fair review by the




 43
      Id.
 44
      AETCLA0126.
 45
      ECF No. 47 at 14–22.
 46
      ECF No. 49 at 23.
 47
   29 U.S.C. § 1133(1). This section is the codified Section 503 of ERISA. The relevant implementing regulations
 are codified at 29 C.F.R. § 2560.503-1.

                                                         8
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1867 Page 9 of 26




 appropriate named fiduciary of the decision denying the claim.”48 In its interpretation of these

 provisions, the Department of Labor has enumerated procedural requirements that ensure a full

 and fair review process to effectively address internal claims and appeals.49 Generally, the plan’s

 claim procedures must “contain administrative processes and safeguards designed to ensure and

 to verify that benefit claim determinations are made in accordance with governing plan

 documents and that, where appropriate, the plan provisions have been applied consistently with

 respect to similarly situated claimants.”50 Under regulatory subsection 2560.503-1(l),

            in the case of the failure of a plan to establish or follow claims procedures
            consistent with the requirements of this section, a claimant shall be deemed to
            have exhausted the administrative remedies available under the plan and shall be
            entitled to pursue any available remedies under section 502(a) of the Act on the
            basis that the plan has failed to provide a reasonable claims procedure that would
            yield a decision on the merits of the claim.51

 In other words, if the plan’s process fails to meet regulatory requirements, a claimant need not

 wade through more process as a formality simply to secure a procedurally flawed final decision.

 The provision says nothing about the applicable judicial standard of review. Nevertheless, the

 Department of Labor has explained that its intentions in including the deemed-exhausted

 provision in Section 2560.503-1 was to “clarify that the procedural minimums of the regulation




 48
      29 U.S.C. § 1133(2).
 49
   See generally 29 C.F.R. § 2560.503-1 (implementing ERISA Section 503); see also id. § 2590.715-2719(b)
 (implementing “[o]ther consumer protection provisions, including other protections provided by the Affordable Care
 Act and the Mental Health Parity and Addiction Equity Act” as stated in 29 C.F.R. § 2590.701-1(b)).
 50
      29 C.F.R. § 2560.503-1(b)(5).
 51
    Id. § 2560.503-1(l). In a similar regulation under the Patient Protection and Affordable Care Act, the Department
 of Labor has more specifically stated that where a plan fails to provide required procedural protections, the
 participant’s “claim or appeal is deemed denied on review without the exercise of discretion by an appropriate
 fiduciary.” 29 C.F.R. § 2590.715-2719(b)(2)(ii)(F)(1).

                                                           9
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1868 Page 10 of 26




  are essential to procedural fairness and that a decision made in the absence of the mandated

  procedural protections should not be entitled to any judicial deference.”52

             In Halo v. Yale Health Plan, Dir. of Benefits & Records Yale Univ., 819 F.3d 42 (2d Cir.

  2016), the Second Circuit found Subsection 503-1(l)(1) ambiguous and deferred to the

  Department of Labor’s preamble explanation to conclude that the provision generally requires de

  novo judicial review. The court observed that despite ERISA’s requirement that a plan

  administrator provide specific reasons for an adverse determination, “in at least one notification,

  the only explanation Yale Health Plan provided to Halo was ‘SERVICE NOT

  AUTHORIZED.’”53 The court noted that “under certain circumstances, a plan administrator’s

  failure to comply with the letter of the claims procedures outlined in ERISA requires courts to

  eschew the more deferential arbitrary and capricious review normally applied to an

  administrator’s discretionary decisions in favor of a more searching de novo review.”54 Finding

  29 C.F.R. § 2560.503-1(l) ambiguous with respect to the applicable judicial standard of review,

  the court deferred to the agency’s interpretation that the deemed-exhausted provision was meant

  to eliminate deferential judicial review.55 The Second Circuit ultimately held:

             when denying a claim for benefits, a plan’s failure to comply with the Department
             of Labor’s claims-procedure regulation, 29 C.F.R. § 2560.503–1, will result in
             that claim being reviewed de novo in federal court, unless the plan has otherwise
             established procedures in full conformity with the regulation and can show that its
             failure to comply with the claims-procedure regulation in the processing of a
             particular claim was inadvertent and harmless.56


  52
    EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974; RULES AND REGULATIONS FOR ADMINISTRATION AND
  ENFORCEMENT; CLAIMS PROCEDURE, 65 FR 70246-01 at 70255 (emphasis added).
  53
    Halo v. Yale Health Plan, Dir. of Benefits & Records Yale Univ., 819 F.3d 42, 46 (2d Cir. 2016); see 29 C.F.R.
  § 2560.503-1(g)(1)(i), (ii) (requiring a “specific reason” for denial of benefits with “[r]eference to the specific plan
  provisions on which the determination is based”).
  54
       Halo, 819 F.3d at 47 (citation and internal quotation marks omitted).
  55
       Id. at 53 (quoting 65 Fed. Reg. 70246-01, 70,255).
  56
       Id. at 60–61.

                                                              10
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1869 Page 11 of 26




             Plaintiffs ask this court to adopt the Halo standard. However, the court cannot adopt the

  Second Circuit’s analysis if the meaning of 29 C.F.R. § 250.503-1(l) is not ambiguous in the first

  instance. “A regulation is ambiguous if it is reasonably susceptible to more than one

  interpretation or capable of being understood in two or more possible senses or ways.”57 The

  court begins by “examining the plain language of the text, giving each word its ordinary and

  customary meaning.”58 “If, after engaging in this textual analysis, the meaning of the regulations

  is clear, [the court’s] analysis is at an end[.]”59

             Although Subsection 503-1(l)(1) opens the door for a civil action when a plan fails to

  employ a reasonable claims procedure, it is silent on the judicial standard of review applicable in

  that subsequent proceeding. 60 It simply authorizes a “route to judicial review” otherwise

  unavailable because of administrative exhaustion requirements.61 Because the regulation does

  not address the applicable standard of review, its language is not susceptible to more than one

  interpretation on this point. Where “uncertainty does not exist, . . . [t]he regulation then just

  means what it means—and the court must give it effect, as the court would any law.”62 The

  regulation is not ambiguous and the court declines to apply the Halo standard.

             Under Tenth Circuit precedent, de novo review is appropriate despite a plan’s conferral of

  discretion on a plan administrator if: the administrator fails to exercise discretion within the



  57
    Jake’s Fireworks Inc. v. Acosta, 893 F.3d 1248, 1261 (10th Cir. 2018) (citation and internal quotation marks
  omitted).
  58
       Mitchell v. Comm’r, 775 F.3d 1243, 1249 (10th Cir. 2015).
  59
       Id.
  60
       29 C.F.R. § 2560.503-1(l)(1).
  61
    Joel S. v. Cigna, 356 F. Supp. 3d 1305, 1312 (D. Utah 2018), appeal dismissed (Mar. 28, 2019). In the instant
  case, there is no question about the exhaustion of Plaintiffs’ administrative remedies. Plaintiffs’ two claims were
  denied and upheld on two levels of appeal. The parties therefore focus their argument on the alternative standard-of-
  review question.
  62
       Kisor v. Wilkie, 139 S. Ct. 2400, 2415, 204 L. Ed. 2d 841 (2019).

                                                             11
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1870 Page 12 of 26




  required timeframe;63 the administrator fails to apply its expertise to a particular decision;64 the

  case involves “serious procedural irregularities”;65 the case involves “procedural irregularities in

  the administrative review process”;66 or where the plan members lack notice of the conferral of

  administrator discretion over the plan.67 However, possible exceptions could draw the standard

  back to deferential review.68 One prominent exception is substantial compliance: “in the context

  of an ongoing, good faith exchange of information between the administrator and the claimant,

  inconsequential violations of the deadlines or other procedural irregularities would not entitle the

  claimant to de novo review.”69 The Tenth Circuit has questioned the continued viability of this

  exception in light of regulatory changes.70 But it remains the law of the Circuit that courts do not

  “apply ‘a hair-trigger rule’ requiring de novo review whenever the plan administrator, vested




  63
       Gilbertson v. Allied Signal, Inc., 328 F.3d 625, 631–32 (10th Cir. 2003).
  64
       Id. at 632.
  65
       Martinez v. Plumbers & Pipefitters Nat. Pension Plan, 795 F.3d 1211, 1215 (10th Cir. 2015).
  66
    LaAsmar v. Phelps Dodge Corp. Life, Accidental Death & Dismemberment & Dependent Life Ins. Plan, 605 F.3d
  789, 797 (10th Cir. 2010); Mary D. v. Anthem Blue Cross Blue Shield, 778 F. App’x 580, 588 (10th Cir. 2019)
  (unpublished).
  67
       Lyn M. v. Premera Blue Cross, 966 F.3d 1061, 1065 (10th Cir. 2020).
  68
    See, e.g., Finley v. Hewlett-Packard Co. Employee Benefits Org. Income Prot. Plan, 379 F.3d 1168, 1174 (10th
  Cir. 2004) (explaining that Finley’s administrative appeal falls into the “McGarrah exception,” where deferential
  review applies “if a claimant fails to provide meaningful new evidence or raise significant new issues on
  administrative appeal, and the delay does not undermine the court’s confidence in the integrity of the administrator’s
  decision-making process” (brackets, citations, and internal quotation marks omitted) (quoting McGarrah v. Hartford
  Life Ins. Co., 234 F.3d 1026, 1031 (8th Cir. 2000)).
  69
     Rasenack ex rel. Tribolet v. AIG Life Ins. Co., 585 F.3d 1311, 1317 (10th Cir. 2009) (citing Gilbertson, 328 F.3d
  at 634).
  70
    Kellogg v. Metro. Life Ins. Co., 549 F.3d 818, 828 (10th Cir. 2008) (“In January 2002, amendments to the
  regulations took effect that have called into question the continuing validity of the substantial compliance rule.”);
  see also Halo, 819 F.3d at 56 (“Whatever the merits of applying the substantial compliance doctrine under the 1977
  claims-procedure regulation, we conclude that the doctrine is flatly inconsistent with the 2000 regulation.”). In its
  2000 implementation, the Department of Labor explicitly rejected the suggestions that it implement a “standard of
  good faith compliance as the measure for requiring administrative exhaustion,” and it rejected the suggestion that it
  “recognize the judicial doctrine under which exhaustion is required unless the administrative processes impose
  actual harm on the claimant.” EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974; RULES AND REGULATIONS
  FOR ADMINISTRATION AND ENFORCEMENT; CLAIMS PROCEDURE, 65 FR 70246-01 at 70255–56.


                                                              12
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1871 Page 13 of 26




  with discretion, failed in any respect to comply with the procedures mandated by this

  regulation.”71

                 Plaintiffs contend that Aetna’s process was deficient because it “refused to carry out any

  review of the medical records Merilee had included” in order to assess medical necessity.72

  Plaintiffs assert that Aetna failed to explain why J.C.’s treatment at Outback and Monarch

  “should not have been covered if retrospective certification was obtained” as contemplated under

  the Plan.73 And they contend that Aetna failed to provide the particular provision on which it

  based its denials.74

                 The Plan requires precertification for all inpatient stays, including residential treatment

  facilities.75 Aetna’s Outback denial was based on lack of precertification, but Plaintiffs argued in

  the appeals that the Plan required only a $300 penalty where treatment was not pre-certified but

  later determined to be covered by the Plan.76 Aetna did not address Plaintiffs’ $300-penalty

  argument nor did it assess medical necessity for the treatments, but it did cite the Plan’s

  precertification procedures and it offered a clear basis for denial. Setting aside the disputed

  substance of the denials, which will be addressed later, Aetna’s limited review does not rise to

  the level of a “serious procedural irregularity”77 or even a “procedural irregularity.”78 These are




  71
       LaAsmar, 605 F.3d at 799.
  72
       ECF No. 47 at 20.
  73
       See id.
  74
       See id. at ¶ 51; ECF No. 49 at ¶ 51; AETCLA0409.
  75
       AETCLA0048, 79.
  76
       AETCLA0305–09.
  77
       Martinez, 795 F.3d at 1215.
  78
       LaAsmar, 605 F.3d at 797.

                                                          13
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1872 Page 14 of 26




  not procedural deficiencies, but simple decision-making—Aetna clearly articulated its basis for

  denial of the claims.

             In sum, the Plan affords Aetna broad discretion to interpret and make benefits decisions

  under the Plan, and the court therefore applies the arbitrary and capricious standard of review.

  The plain language of the ERISA implementing regulations do not dictate a heightened standard.

  Plaintiffs have not shown serious procedural irregularities that would require a more exacting

  review. Assuming, without deciding, that Aetna’s failure to address some of Plaintiffs arguments

  are procedural irregularities, these omissions are not “serious enough to warrant de novo

  review.”79 Accordingly, the court’s arbitrary and capricious review “is limited to determining

  whether the interpretation of the plan was reasonable and made in good faith.”80

                                                     III. DISCUSSION

         A. Aetna’s Decisions Denying Plaintiffs’ Benefits Were Arbitrary and Capricious.

             Aetna denied Plaintiffs’ benefits claims for treatment at Outback and Monarch because

  Plaintiffs failed to obtain precertification. Although the Plan requires precertification for these

  services, it also provides a specific avenue for reimbursement of covered treatment despite the

  lack of precertification. Consequently, Aetna’s denials of Plaintiffs’ claims for lack of

  precertification did not comport with the Plan’s requirements and were unreasonable.

             J.C. received services at Outback from November 9, 2015 to January 21, 2016.81 After

  receiving information about the Outback treatment, Aetna denied Plaintiffs’ claims for benefits in

  a January 2017 Explanation of Benefits stating, “The service is not covered as the proper




  79
       Martinez, 795 F.3d at 1215.
  80
       LaAsmar, 605 F.3d at 796 (citation and internal quotation marks omitted).
  81
       ECF No. 2 at ¶¶ 9, 17.

                                                            14
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1873 Page 15 of 26




  certification was not obtained.”82 Plaintiffs appealed the denial in May 2017, contending the

  claims should not have been denied outright but instead should be subject to a $300 lack-of-

  precertification penalty.83 Plaintiffs argued that the Plan “does not include a provision allowing

  [Aetna] to apply a 100% precertification penalty in cases where precertification was not

  obtained.”84 In the event the denial was upheld, Plaintiffs requested “specific detailed reasons for

  denial,” and requested “a copy of all documents under which the plan is operated.”85 In June

  2017, Aetna upheld its denial of the Outback claims because the Plan provisions “require

  precertification for inpatient residential treatment.”86 Quoting the Summary Plan Description,

  Aetna explained, “If you do not precertify, your benefits may be reduced or the plan may not pay

  any benefits at all.”87 Aetna also declined to assess medical necessity because it “review[s] the

  authorization requests for medical necessity before services are performed.”88

             Plaintiff’s submitted a level-two appeal of the Outback decision in August 2017.89

  Plaintiffs disagreed with Aetna’s decision and reiterated the argument that the Plan does not

  contain a provision authorizing “100% denial of inpatient mental health claims if precertification

  is not obtained,” but instead imposes a $300 reduction of benefits.90 Plaintiffs asserted Aetna did

  not respond “in any meaningful way” to the issues asserted in the level-one appeal because it did


  82
   AETCLA0323–24. In earlier communications with Outback, and before it had the necessary information from
  Outback, Aetna denied benefits on the basis that it was an excluded wilderness program.
  83
       AETCLA0305–09.
  84
       AETCLA0307.
  85
       AETCLA0308.
  86
    AETCLA0394. Noting it reviewed the claims, the precertification system, the appeal request, and the Plan, Aetna
  explained, “This appeal is about the denial of coverage for the residential treatment facility services received at
  Outback Therapeutic Expeditions on November 9, 2015 to January 21, 2016.” Id. at 393.
  87
       AETCLA0394.
  88
       Id.
  89
       AETCLA0405–09.
  90
       AETCLA0407.

                                                          15
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1874 Page 16 of 26




  not address the $300-penalty argument.91 Plaintiff attached the Outback medical records so Aetna

  could “conduct a retrospective review” of the claims.92 And again, Plaintiffs requested “specific

  detailed reasons for denial.”93 Aetna denied the level-two appeal in August 2017.94 It determined

  that the Plan requires precertification for residential treatment.95 Although it acknowledged

  Plaintiffs’ $300-penalty argument, Aetna focused on language in the Summary Plan Description

  stating “[p]recertification is required for . . . [s]tays in a residential treatment facility for

  treatment of mental disorders, alcoholism or drug abuse.”96

             In similar fashion, Aetna denied Plaintiffs’ benefits claims for treatment at Monarch.

  Immediately following Outback, J.C. was admitted to Monarch from January 21, 2016 to March

  16, 2017. Plaintiffs once again did not obtain precertification, and Aetna denied benefits

  reimbursement because precertification was required. In a letter dated March 8, 2017, Aetna

  explained:

             The services rendered require authorization prior to being rendered. Our records
             show that precertification was not obtained. We are upholding the denial as
             administrative. Since the administrative denial is based on the health plan’s
             provisions, a medical necessity review will not be conducted.97

             Plaintiffs submitted a level-one appeal arguing, as before, that the Plan does not allow

  denial for lack of precertification of the treatment.98 Aetna upheld its denial on June 15, 2017 for




  91
       Id.
  92
       AETCLA0408.
  93
       AETCLA0409.
  94
       AETCLA0541–43.
  95
       AETCLA0542.
  96
       Id. (quoting Summary Plan Description at 9, AETCLA0048).
  97
       AETCLA0297.
  98
       AETCLA0804-09.

                                                         16
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1875 Page 17 of 26




  lack of precertification.99 Plaintiffs submitted a second-level appeal on August 7, 2017. On

  September 14, 2017, Aetna again upheld its denial stating, “You must obtain precertification

  prior [to] receiving care.”100

             “Under arbitrary and capricious review, this court upholds [the administrator’s]

  determination so long as it was made on a reasoned basis and supported by substantial

  evidence.”101 The administrator’s decision “will be upheld unless it is not grounded on any

  reasonable basis.”102

             The Plan states under the heading “Services and Supplies Requiring Precertification” that

  “[p]recertification is required for the following types of medical expenses: . . . Stays in a

  residential treatment facility for treatment of mental disorders, alcoholism or drug abuse.”103 In

  its benefits denials, Aetna explained that this precertification requirement included the “stay in a

  residential treatment facility” at Outback,104 and “the inpatient residential treatment provided by

  Monarch School.”105 To be sure, the Plan makes clear that precertification is required for these

  residential treatment services.106 It also states generally that failure to obtain precertification

  means the administrator “will reduce the covered expense, or your expenses may not be


  99
       AETCLA0919–22.
  100
        AETCLA1099.
  101
        Van Steen v. Life Ins. Co. of N. Am., 878 F.3d 994, 997 (10th Cir. 2018).
  102
      Flinders v. Workforce Stabilization Plan of Phillips Petroleum Co., 491 F.3d 1180, 1193 (10th Cir. 2007)
  (citations and internal quotation marks omitted), abrogated on other grounds by Metro. Life Ins. Co. v. Glenn, 554
  U.S. 105 (2008).
  103
     AETCLA0048; AETCLA0055 (noting precertification is required for “mental health: inpatient services”);
  AETCLA0074 (reminding the participant that mental health inpatient services must be precertified and directing
  them to the “precertification” section).
  104
     AETCLA0394; AETCLA0542 (upholding denial of Outback benefits because “precertification is required for
  residential treatment”).
    AETCLA1100; AETCLA0920 (Determining “there was no authorization on file for the inpatient stay” at
  105

  Monarch School).
  106
        AETCLA0048.

                                                              17
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1876 Page 18 of 26




  covered.” 107 Aetna claims that this gave it the power to choose whether to reduce or deny

  coverage here.108 It did not. Critically, following the language on which Aetna relies, the Plan

  then specifies exactly what will happen—reduction of coverage or denial of coverage—

  depending on the circumstances109:

   If Precertification Is:                     Then the Expenses Are:
    Requested and approved                      Covered.
    Requested and denied                        Not covered, but may be appealed. For more information,
                                                please refer to the “Appeals Process” section.

        Not requested, but would have            Covered after a reduction is applied. The covered expenses
        been covered if requested                are reduced by $500 for a hospital admission or $300 for all
                                                 other medical services or supplies requiring precertification.

        Not requested, and would not have        Not covered, but may be appealed. For more information,
        been covered if requested                please refer to the “Appeals Process” section.



             This Plan language makes Aetna’s position in the appeals process and this case

  impossible to defend. The Plan clearly provides for coverage review for services that were not

  precertified, not a categorical denial based on lack of precertification. In this case, where

  precertification was not requested, the only possibilities were a coverage determination followed

  by: (1) coverage with a $300 reduction; or (2) denial of coverage based on grounds other than

  lack of precertification. There is no room for interpretation: the Plan spells out exactly what is to

  happen. There is no authorization for the Plan administrator to ignore this binding Plan language

  and decide, instead, that the lack of precertification required or permitted denial without a full

  and fair coverage review. Neither does the Plan limit review of claims for medical necessity only


  107
        AETCLA0049.
  108
      Id. at 31 (“Here, the Plan granted Aetna discretionary authority to deny payment of benefits where Plaintiffs
  failed to precertify J.’s treatment at Outback and Monarch. The Plan also gave Aetna the option to conduct a medical
  necessity review and then either deny benefits in their entirety or reduce benefits for failure to precertify.”).
  109
        AETCLA0050.

                                                          18
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1877 Page 19 of 26




  “before services are performed,” as Aetna has suggested.110 The administrator’s power to

  construe does not include the power to ignore the Plan’s plain language. In short, Aetna does not

  have the power to excise or treat as surplusage plan language it does not want to apply, preferring

  instead broader language to discover unfettered discretion that the Plan does not confer.

             Because it ignored specific expense-coverage language in the Plan, Aetna’s decisions

  were unreasonable and irrational. As the Tenth Circuit has made clear, the “arbitrary and

  capricious standard of review is not without meaning.”111 An “interpretation inconsistent with the

  plan’s unambiguous language” is arbitrary and capricious.112 When it jettisoned certain terms of

  the Plan, Aetna’s benefits decisions fell off the “continuum of reasonableness.”113 Therefore,

  Aetna’s decisions denying Plaintiffs’ Outback and Monarch claims are arbitrary and capricious

  and must be vacated.

         B. Aetna’s Revival in Litigation of an Abandoned Basis for Denial Does Not Salvage Its
            Arbitrary Decision to Deny Benefits for Outback.

             As already addressed in detail, Aetna denied Plaintiffs’ benefits for treatment received at

  Outback because it was residential treatment for which precertification was required. Prior to this

  conclusion, however, Aetna denied benefits because it had requested, but had not received,

  health care provider information for Outback.114 Outback submitted a level-one appeal in August

  2016 and on September 30, 2016, Aetna denied Outback’s appeal stating, “under the plan,

  benefits are not available for wilderness programs or other similar programs.”115


  110
        ECF No. 47 at ¶ 47; ECF No. 49 at ¶ 47; AETCLA0394.
  111
        McMillan v. AT&T Umbrella Benefit Plan No. 1, 746 F. App’x 697, 705 (10th Cir. 2018) (unpublished).
  112
     Tracy O. v. Anthem Blue Cross Life & Health Ins., 807 F. App’x 845, 854 (10th Cir. 2020) (unpublished) (citing
  Flinders v. Workforce Stabilization Plan of Phillips Petroleum Co., 491 F.3d 1180, 1193 (10th Cir. 2007)).
  113
        See Adamson v. Unum Life Ins. Co. Of Am., 455 F.3d 1209, 1212 (10th Cir. 2006).
  114
        AETCLA1166–1173.
  115
        AETCLA0159–162; AETCLA0217.

                                                           19
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1878 Page 20 of 26




            As Defendants point out, however, Outback provided additional information to Aetna.116

  With the required information in hand, on January 19, 2017 Aetna abandoned its wilderness-

  exclusion basis and instead denied the Outback claims for lack of precertification.117 Plaintiffs

  and Aetna thus proceeded through the internal appeals process not arguing exclusion under the

  Plan, but disputing whether failure to precertify residential treatment services required denial of

  the claims.

            Inexplicably, Defendants here contend that “Plaintiffs never suggest that Outback is

  somehow a covered service,” and “[a]lthough the Plan covers residential treatment facilities, no

  evidence has been presented to suggest that Outback meets the definition of a residential

  treatment facility.” Aetna is the nominal benefits expert whose evaluation of Outback deserves

  some judicial deference. It is hard to imagine how “no evidence has been presented” on Outback

  as a “residential treatment facility” when Aetna consistently described Outback as a residential

  treatment facility in communications with Plaintiffs after getting the information it needed from

  Outback.118 Aetna failed to assess whether the Outback treatment was covered in the first

  instance, and it explicitly declined to resolve medical necessity of the treatment.119 Thus,

  whatever evidence is necessary on this question may be derived from the record in which Aetna

  routinely described Outback as a residential treatment center. It is not Plaintiffs’ task in the



    See ECF No. 45 at ¶ 21 (“After Outback provided the information requested by Aetna, on January 19, 2017
  116

  Aetna denied payment of benefits on the basis that Plaintiffs had not obtained prior certification for J.C.’s stay at
  Outback.”); AETCLA0323–24.
  117
        AETCLA0323–24.
  118
     AETCLA0394; AETCLA0542 (upholding denial of Outback benefits because “precertification is required for
  residential treatment”).
  119
     See ECF No. 49 at 28 (acknowledging “no medical necessity review was conducted”); AETCLA0217 (“No other
  basis for exclusion (e.g., medical necessity of the service or supply) that may be applicable to the circumstances was
  evaluated at this time.”); AETCLA0394 (“We review authorization requests for medical necessity before services
  are performed. Our records do not indicate a requested precertification for this stay in a residential treatment facility.
  Therefore, no benefits are payable.”); AETCLA0541–43.

                                                             20
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1879 Page 21 of 26




  instant matter to put forward evidence to supplement the record. Indeed, the court would

  disregard it if they did.120

             Also concerning is Aetna’s implicit request that the court apply a more searching review

  to correct Aetna’s own statement that Outback was a residential treatment facility—a judicial

  determination plainly inconsistent with a deferential standard. Aetna exercised the discretion

  afforded it by the Plan to construe its terms and make benefits determinations, and it ultimately

  described Outback as a residential treatment center. As illustrated here, “[a] plan administrator’s

  failure to consistently apply the terms of an ERISA plan is arbitrary and capricious.”121 In the

  Tenth Circuit, reviewing courts “will not permit ERISA claimants denied the timely and specific

  explanation to which the law entitles them to be sandbagged by after-the-fact plan interpretations

  devised for purposes of litigation.”122 Although Aetna originally described Outback as an

  excluded wilderness program, it ultimately retreated from that description when it received more

  information about Outback. The record does not even establish that Plaintiffs here were

  confronted with the wilderness basis for denial of their Outback claims.123 Fairness does not

  permit Aetna to revive in litigation what it abandoned in its claims review process.

                                                     IV. REMEDY

         A. Remand is the Proper Remedy Under the Circumstances.

             “Generally speaking, when a reviewing court concludes that a plan administrator has

  acted arbitrarily and capriciously in handling a claim for benefits, it can either remand the case to


  120
     Flinders, 491 F.3d at 1190 (“In reviewing a plan administrator’s decision, we may only consider the evidence
  and arguments that appear in the administrative record.”).
  121
        Tracy O., 807 F. App’x at 854.
  122
     Spradley v. Owens-Illinois Hourly Employees Welfare Ben. Plan, 686 F.3d 1135, 1140 (10th Cir. 2012) (quoting
  Flinders, 491 F.3d at 1191.
  123
     Aetna denied Outback’s appeal based upon the wilderness exclusion and it is not clear whether Plaintiffs
  participated in the appeal or were apprised of the decision.

                                                          21
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1880 Page 22 of 26




  the administrator for a renewed evaluation of the claimant’s case, or it can award a retroactive

  reinstatement of benefits.”124 As the Tenth Circuit has observed:

              Which of these two remedies is proper in a given case, however, depends upon
              the specific flaws in the plan administrator’s decision. In particular, if the plan
              administrator failed to make adequate findings or to explain adequately the
              grounds of its decision, the proper remedy is to remand the case to the
              administrator for further findings or explanation. In contrast, a retroactive
              reinstatement of benefits is proper where, but for the plan administrator’s arbitrary
              and capricious conduct, the claimant would have continued to receive the benefits
              or where there was no evidence in the record to support a termination or denial of
              benefits.125

              Here, the administrator failed to make adequate findings because it did not evaluate the

  medical necessity of the treatments.126 Plaintiffs provided Aetna with medical records and

  treatment documentation that Aetna could have considered to determine medical necessity in the

  first instance. The record contains statements of therapists and psychologists, and it incorporates

  other medical records pertaining to the services at Outback and Monarch. Because it concluded

  that lack of precertification allowed it to categorically deny coverage, Aetna ignored the medical

  reports Plaintiffs submitted and explicitly declined to make a medical necessity determination.

              The court cannot determine, in the first instance, whether “there was no evidence in the

  record to support a . . . denial of benefits.”127 In other words, this case is not “so clear cut that it

  would be unreasonable for the plan administrator to deny the application for benefits on any

  ground.”128 Under the circumstances of this case, the court must remand for the plan




  124
    DeGrado v. Jefferson Pilot Fin. Ins. Co., 451 F.3d 1161, 1175 (10th Cir. 2006) (citation and internal quotation
  marks omitted).
  125
        Id. at 1175–76 (brackets, citations, and internal quotation marks omitted).
  126
        See AETCLA0217; AETCLA0394; AETCLA0541–43.
  127
        DeGrado, 451 F.3d at 1175–76 (brackets, citations, and internal quotation marks omitted).
  128
        Caldwell v. Life Ins. Co. of N. Am., 287 F.3d 1276, 1289 (10th Cir. 2002).

                                                              22
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1881 Page 23 of 26




  administrator to provide a full and fair evaluation of Plaintiffs’ claims. Aetna should consider the

  medical records, the services rendered, and all relevant Plan language.

         B. Prejudgment Interest Is Not Appropriate Here.

             Prejudgment interest is “appropriate when its award serves to compensate the injured

  party and its award is otherwise equitable” and is “considered proper in ERISA cases.”129

  Generally, prejudgment interest is compensation for the loss of use of money—owing but

  withheld amounts.130 Because the court remands this matter to the claims administrator rather

  than award benefits, prejudgment interest is not warranted.

         C. Attorney Fees and Costs Are Awarded to Plaintiffs.

             ERISA authorizes an award of attorney fees and costs to either party, in the court’s

  discretion.131 There is no requirement in this authorization that a party first prevail to be eligible

  for such an award.132 But the fee claimant must have “achieved ‘some degree of success on the

  merits.’”133 The Tenth Circuit has provided substantial guidance in the factors to be considered,

  including:

             (1) the degree of the opposing parties’ culpability or bad faith; (2) the ability of
             the opposing parties to personally satisfy an award of attorney’s fees; (3) whether
             an award of attorney’s fees against the opposing parties would deter others from
             acting under similar circumstances; (4) whether the parties requesting fees sought
             to benefit all participants and beneficiaries of an ERISA plan or to resolve a
             significant legal question regarding ERISA; and (5) the relative merits of the
             parties’ positions.134


    Allison v. Bank One-Denver, 289 F.3d 1223, 1243 (10th Cir. 2002) , as amended on denial of reh’g (June 19,
  129

  2002).
  130
     Caldwell, 287 F.3d at 1286 (explaining that prejudgment interest in the Tenth Circuit “compensate[s] the
  wronged party for being deprived of the monetary value of his loss from the time of the loss to the payment of the
  judgment” (citation and internal quotation marks omitted)).
  131
        29 U.S.C. § 1132(g)(1).
  132
        Cardoza v. United of Omaha Life Ins. Co., 708 F.3d 1196, 1207 (10th Cir. 2013).
  133
        Id. (quoting Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255 (2010)).
  134
        Gordon v. U.S. Steel Corp., 724 F.2d 106, 109 (10th Cir. 1983).

                                                             23
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1882 Page 24 of 26




  “No single factor is dispositive and a court need not consider every factor in every case.”135

             All but one of the relevant factors support an award of fees and costs in this case or are

  neutral. First, Defendant Aetna was clearly culpable. It ignored specific plan language applicable

  to Plaintiffs’ case, and it did so despite Plaintiffs pointing it to that very language during the

  appeals process.136 In short, this lawsuit became necessary because Aetna did not follow the clear

  language of the Plan it was tasked with administering. Second, the Defendants’ ability to satisfy

  an award of attorney fees is not seriously in question.137 Third, the award of attorney fees against

  the Defendants can reasonably be expected to help deter plans and administrators from ignoring

  the plain language of benefits plans, particularly when a claimant repeatedly asks them to

  address it.138 Fourth, the Plaintiffs are not primarily seeking to benefit all Plan participants or

  seeking to resolve an important legal question, though the court notes that the standard of review




  135
        Cardoza, 708 F.3d at 1207.
  136
      AETCLA0306–08 (observing “it is clear a processing error was made when Aetna denied [the Outback] claims
  in their entirety because certification was not obtained, since the pre-certification penalty found in the plan is limited
  to a 300 dollar benefit reduction for this admission”); AETCLA0407 (asking “Why would you ignore the
  information I presented to you in my prior appeal letter, proving that the penalty for failure to obtain precertification
  for covered services . . . received at Outback is limited to a $300 reduction in benefits?” (emphasis omitted));
  AETCLA0806–0807; AETCLA0934–35.
  137
     There can be no dispute that defendants are substantial enterprises. Aetna, for example, is a subsidiary of CVS
  Health, a Fortune 10 company. While the court does not assign any weight to this factor, it clearly does not weigh
  against an award of fees and costs. See Foust v. Lincoln Nat’l Life Ins. Co., 2019 WL 6223822, at *1 (D. Utah Nov.
  21, 2019), slip copy (“Second, while Lincoln faults Mr. Foust for not providing evidence of Lincoln’s ability to pay
  fees, Lincoln also provides no evidence showing that it could not pay fees. So at best, this factor is neutral.”); but see
  James F. ex rel. C.F. v. CIGNA Behavioral Health, Inc., 2011 WL 2441900, at *2 (D. Utah June 15, 2011)
  (unpublished) (“With regard to the second factor, Defendant CIGNA Behavioral Health is a division of one of the
  major insurers in the country and it is certainly in a position to pay any award of attorney fees this Court assesses.”).
  138
     See Raymond M. v. Beacon Health Options, Inc., 2020 WL 2810451, at *25 (D. Utah May 29, 2020)
  (determining that an award of fees would encourage defendants “to follow ERISA’s minimum procedural
  regulations and engage in a ‘meaningful dialogue’ with claimants in the future”); see also Spradley v. Owens-Illinois
  Hourly Employees Welfare Ben. Plan, 686 F.3d 1135, 1140 (10th Cir. 2012) (observing the goals of ERISA “are
  undermined where plan administrators have available sufficient information to assert a basis for denial of benefits,
  but choose to hold that basis in reserve rather than communicate it to the beneficiary,” and declining to address such
  bases “prevents ERISA plan administrators and beneficiaries from having a full and meaningful dialogue regarding
  the denial of benefits”).

                                                             24
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1883 Page 25 of 26




  question is one on which courts have disagreed.139 Finally, for the reasons stated earlier in this

  opinion, the Plaintiffs’ position on Aetna’s failure to properly apply clear plan language to their

  claims is meritorious, while Defendants’ defense is without merit.140 For these reasons, the court

  awards Plaintiffs their reasonable attorney fees and costs incurred prosecuting this matter.141

                                                           ORDER

             For the reasons stated in this Memorandum Decision and Order:

             1. Defendants’ motion for summary judgment is DENIED;142

             2. Plaintiffs’ motion for summary judgment is GRANTED IN PART AND DENIED IN

                  PART;143

                      a. The court DENIES Plaintiffs’ request for an order awarding benefits under the

                           Plan;

                      b. The court DENIES Plaintiffs’ request for prejudgment interest; and

                      c. The court GRANTS Plaintiffs’ motion as to find Aetna’s benefits

                           determinations arbitrary and capricious.

             3. Plaintiffs’ request for attorney fees and costs is GRANTED. Within twenty-one days

                  of this Order, Plaintiffs’ counsel should submit a petition for reasonable attorney fees




  139
     See ECF No. 47 at 15; see, e.g., Fessenden v. Reliance Standard Life Ins. Co., 927 F.3d 998, 1003 (7th Cir. 2019)
  (concluding that Halo v. Yale Health Plan, Dir. of Benefits & Records Yale Univ., 819 F.3d 42 (2d Cir. 2016) is
  inconsistent with Seventh Circuit substantial-compliance case law); Raymond M. v. Beacon Health Options, Inc.,
  2020 WL 2810451, at *9 (D. Utah May 29, 2020) (noting “the Tenth Circuit has explicitly left open whether the
  substantial compliance doctrine applies to the revised 2002 regulations”).
  140
     ECF No. 47 at 22 (arguing “Aetna’s denial of benefits based on the alleged lack of precertification of . . .
  treatment is simply not justified by the terms of the Plan”); ECF No. 49 at 30 (arguing that “Aetna acted reasonably
  in accordance with [its] discretion when it denied benefits” because the Plan states, “If you do not precertify, your
  benefits may be reduced or the plan may not pay any benefits at all”).
  141
        See 28 U.S.C. § 1920 (describing taxable costs).
  142
        ECF No. 45.
  143
        ECF No. 47.

                                                            25
Case 2:18-cv-00717-DBB-CMR Document 70 Filed 10/30/20 PageID.1884 Page 26 of 26




           and costs associated with this action, including an affidavit indicating a calculation of

           fees, an accounting of time, and costs.

        4. Defendants’ decisions denying Plaintiffs benefits for services at Outback and

           Monarch are VACATED and this matter is remanded to Aetna for further

           proceedings consistent with this decision.

        Signed October 30, 2020.

                                              BY THE COURT



                                              ________________________________________
                                              David Barlow
                                              United States District Judge




                                                26
